468 F.2d 1398
Steve RUSS, Plaintiff-Appellant,v.M/V IRA and Zim Israel Navigation Co., Ltd., et al.,Defendants, Mira Compania Naviera, S. A., andStravelakis Bros., Co., Ltd.,Defendants-Appellees.
No. 72-2092.
United States Court of Appeals,Fifth Circuit.
Nov. 30, 1972.

Charles R. Lipcon, Donald Feldman, Miami, Fla., for plaintiff-appellant.
Smathers & Thompson, Mercer K. Clarke, Fowler, White, Humkey, Burnett, Hurley & Banick, Cromwell A. Anderson, Miami, Fla., for defendants and defendants-appellees.
Before JOHN R. BROWN, Chief Judge, and MOORE* and RONEY, Circuit Judges.
PER CURIAM:


1
The Order setting aside an earlier default judgment is not appealable, and the appeal is dismissed.  Treating the matter as one seeking mandamus or other peremptory writ, there was no abuse of discretion, and such relief is denied.



*
 Hon. Leonard P. Moore, of the Second Circuit, sitting by designation